Exhibit 10.1


















--------------------------------------------------------------------------------


TERM LOAN AGREEMENT
 
among
 
BUNGE LIMITED FINANCE CORP.,
as Borrower,
 
The Lenders from Time to Time Parties Hereto,
 
and
 
SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent
 
Dated as of September 12, 2017
 




Sumitomo Mitsui Banking Corporation,
as Mandated Lead Arranger and Bookrunner
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
SECTION 1.
DEFINITIONS
1
 
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
18
SECTION 2.
AMOUNT AND TERMS OF TERM LOANS
19
 
2.1
Commitments; Term Loans
19
 
2.2
Procedure for Loan Borrowing
19
 
2.3
Commitment Fees, etc
20
 
2.4
Termination or Reduction of Commitments
20
 
2.5
Prepayments
20
 
2.6
Repayment
21
 
2.7
Continuation of Interest Period
21
 
2.8
Interest Rates and Payment Dates
21
 
2.9
Computation of Interest and Fees
21
 
2.10
Inability to Determine Interest Rate
22
 
2.11
Pro Rata Treatment and Payments
22
 
2.12
Requirements of Law
23
 
2.13
Taxes
25
 
2.14
Indemnity
28
 
2.15
Change of Lending Office
29
 
2.16
Illegality
29
 
2.17
Replacement of Lenders
29
 
2.18
Judgment Currency
30
SECTION 3.
REPRESENTATIONS AND WARRANTIES
31
 
3.1
No Change
31
 
3.2
Existence; Compliance with Law
31
 
3.3
Power; Authorization; Enforceable Obligations
31
 
3.4
No Legal Bar
32
 
3.5
Litigation
32
 
3.6
No Default
32
 
3.7
Ownership of Property; Liens
32
 
3.8
Taxes
32


ii

--------------------------------------------------------------------------------

 
3.9
Federal Regulations
32
 
3.10
Investment Company Act; Other Regulations
32
 
3.11
No Subsidiaries
32
 
3.12
Use of Proceeds
32
 
3.13
Solvency
33
 
3.14
Limited Purpose
33
 
3.15
Financial Condition
33
 
3.16
Disclosure
33
 
3.17
Pari Passu
33
 
3.18
Sanctions
33
SECTION 4.
CONDITIONS PRECEDENT
34
 
4.1
Conditions to Effectiveness
34
SECTION 5.
COVENANTS
36
 
5.1
Affirmative Covenants
36
 
5.2
Negative Covenants
39
 
5.3
Use of Websites
41
SECTION 6.
EVENTS OF DEFAULT
42
SECTION 7.
THE ADMINISTRATIVE AGENT
45
 
7.1
Appointment
45
 
7.2
Delegation of Duties
46
 
7.3
Exculpatory Provisions
46
 
7.4
Reliance by Administrative Agent
46
 
7.5
Notice of Default
46
 
7.6
Non-Reliance on Administrative Agent and Other Lenders
47
 
7.7
Indemnification
47
 
7.8
Agent in Its Individual Capacity
48
 
7.9
Successor Administrative Agent
48
 
7.10
Mandated Lead Arranger and Bookrunner
48
 
7.11
Agent Communications
48
SECTION 8.
MISCELLANEOUS
49
 
8.1
Amendments and Waivers
49
 
8.2
Notices
50
 
8.3
No Waiver; Cumulative Remedies
51


iii

--------------------------------------------------------------------------------

 
8.4
Survival of Representations and Warranties
51
 
8.5
Payment of Expenses
51
 
8.6
Successors and Assigns; Participations and Assignments
52
 
8.7
Adjustments; Set‑off
55
 
8.8
Counterparts
55
 
8.9
Severability
56
 
8.10
Integration
56
 
8.11
Governing Law
56
 
8.12
Submission To Jurisdiction; Waivers
56
 
8.13
Acknowledgements
57
 
8.14
Confidentiality
57
 
8.15
WAIVERS OF JURY TRIAL
58
 
8.16
No Bankruptcy Petition Against the Borrower; Liability of the Borrower
58
 
8.17
Conversion of Currencies into Dollars
58
 
8.18
U.S.A. Patriot Act.
59
 
8.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
59

 
 
 
 
 
 
 
 
 
 
 
iv

--------------------------------------------------------------------------------

SCHEDULES:
 
1.1        Commitments
3.3        Consents, Authorizations, Filings and Notices
 
EXHIBITS:
 
A
Form of Guaranty Agreement

B-1
Form of Borrower Responsible Officer’s Certificate

B-2
Form of Borrower Secretary Certificate

B-3
Form of Guarantor Responsible Officer’s Certificate

B-4
Form of Guarantor Secretary Certificate

C
Form of Assignment and Acceptance

D-1
Form of Legal Opinion of Reed Smith LLP

D-2
Form of Legal Opinion of Conyers Dill & Pearman Limited

E-1
Form of Exemption Certificate

E-2
Form of Exemption Certificate

E-3
Form of Exemption Certificate

E-4
Form of Exemption Certificate

F-1
Form of Funding Indemnity Letter

F-2
Form of Solvency Certificate

 
 
 
 
 
 
 

 
v

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified in accordance with the terms hereof and in effect from time to time,
this “Agreement”), dated as of September 12, 2017, among BUNGE LIMITED FINANCE
CORP., a Delaware corporation (the “Borrower”), the banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), and SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a mandated lead
arranger and as bookrunner, as administrative agent for the Lenders, and as a
Lender.
 
The parties hereto hereby agree as follows:
 
SECTION 1.          DEFINITIONS
 
1.1          Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Acquisition”:  The Guarantor’s proposed acquisition, directly or indirectly
through any of the Guarantor’s Subsidiaries, of the Target.
 
“Act”:  as defined in Section 8.18.
 
“Administrative Agent”:  SMBC, together with its Affiliates, in its capacity as
the administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
 
“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, such Lender’s Loans then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Annex X”:  Annex X (as amended, restated, supplemented or otherwise modified
and in effect from time to time) attached to the Pooling Agreement.
 

--------------------------------------------------------------------------------

“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:
 
Rating
Spread
Level I
0.875%
Level II
1.000%
Level III
1.125%
Level IV
1.250%
Level V
1.500%



          “Applicable Moody’s Rating”: the senior long-term unsecured debt
rating that Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not
provide such a rating of the Guarantor, then the Master Trust or (iii) if
Moody’s does not provide such a rating of the Guarantor or the Master Trust,
then the Borrower.
 
“Applicable S&P Rating”: the senior long-term unsecured debt rating that S&P
provides of (i) the Guarantor or (ii) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.
 
“Assignee”:  as defined in Section 8.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.
 
“Assignor”:  as defined in Section 8.6(c).
 
“BAFC”:  Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.
 
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“BASEL III”:
 

(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III:  A global regulatory framework for more resilient banks
and banking systems”, “Basel III:  International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010;

 
2

--------------------------------------------------------------------------------

(b)
the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.

 
“Benefitted Lender”:  as defined in Section 8.7(a).
 
“BFE”:  Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board of Directors”: with respect to any Person, the board of directors of such
Person or any duly authorized committee thereof.
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Account”:  any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.
 
“Borrower Permitted Lien”:  Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof or upon posting a
bond in connection therewith and reserves to the extent required by GAAP with
respect thereto have been provided on the books of the Borrower.
 
“Borrowing Request”: as defined in Section 2.2.
 
“Borrowing Time”: as defined in Section 2.2.
 
“Bunge Funding”:  Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that “Business Day” shall also exclude any day on which banks are not
open for dealings in the London interbank market.
 
3

--------------------------------------------------------------------------------

“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).
 
“Change in Control”:  the occurrence of any of the following:
 
(1)          the Guarantor becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination, of 50% or more of
the total voting power of the Voting Stock of the Guarantor then outstanding;
 
(2)          the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Guarantor and its
Subsidiaries, taken as a whole, to any Person that is not a Subsidiary of the
Guarantor; or
 
(3)          the first day on which a majority of the members of the Guarantor’s
Board of Directors are not Continuing Directors.
 
“Change in Law”: as defined in Section 2.12.
 
“Closing Date”:  the date of this Agreement.
 
“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
 
“Commitment”:  as to any Lender, the obligation of such Lender to make a Loan in
the aggregate principal amount set forth under the heading “Commitment” denoted
in Dollars opposite such Lender’s name on Schedule 1.1 or in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, in each case, as
may from time to time be reduced in accordance with Section 2.4.
 
“Commitment Fee Rate”:  a rate per annum equal to 0.15%.
 
“Commitment Period”:  the period from and including the Closing Date and ending
on the earlier of (a) September 30, 2018 or (b) the date of termination of the
Commitments in accordance with the terms hereof.
 
4

--------------------------------------------------------------------------------

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Continuing Directors”: as of any date of determination, any member of the Board
of Directors of the Guarantor who (a) was a member of such Board of Directors on
the Closing Date; or (b) was nominated for election, appointed or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Daily Report”:  a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.
 
“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulted Loan”:  any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.
 
“Defaulting Lender”: any Lender that (a) has failed to fund any portion of its
Loans required to be funded by it hereunder within three (3) Business Days of
the date required to be funded by it hereunder (unless such Lender has indicated
in writing to the Borrower or by public statement that such position is based on
such Lender’s good faith determination that a condition precedent to funding a
Loan under this Agreement cannot be satisfied), (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a Loan under this Agreement cannot be satisfied),
(c) has otherwise failed to pay over to the Administrative Agent any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (d) (i) is
insolvent, (ii) has become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has indicated its consent to, approval of or acquiescence in any such proceeding
or appointment or (iii) has become subject of a Bail-In Action; provided, that a
Lender shall not become a “Defaulting Lender” solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or instrumentality thereof.
 
5

--------------------------------------------------------------------------------

“Delinquent Loan”:  any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.
 
“Designated Obligors”:  the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement.  Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.
 
“Designated Website”: as defined in Section 5.3(a).
 
“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other Master Trust Approved Currency, the equivalent in
Dollars of such amount, determined by the Administrative Agent pursuant to
Section 8.17 using the Rate of Exchange with respect to such currency on such
date in effect under the provisions of such Section.
 
“Dollars” and “$”:  the lawful currency of the United States.
 
“Drawdown Date”: the date during the Commitment Period on which the Loans shall
be made to the Borrower hereunder subject to satisfaction of all conditions
precedent set forth in Section 4.1, as requested by the Borrower in the
Borrowing Request.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.
 
6

--------------------------------------------------------------------------------

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(of Section 412 or 430 of the Code or Section 302 or 303 of ERISA) applicable to
such Plan, whether or not waived, the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a minimum funding waiver
with respect to a Plan, or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (d) the cessation of operations at a
facility of the Borrower or any of its ERISA Affiliates in the circumstances
described in Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any
of its ERISA Affiliates from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the complete or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Multiemployer Plan, or the receipt by the Borrower or any of
its ERISA of any notice concerning the imposition of Withdrawal Liability; (g)
the conditions for imposition of a Lien under Section 412 or 430(k) of the Code
or Section 303(k) or 4068 of ERISA shall have been met with respect to any Plan;
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan; (i) a determination that any
Plan is, or is expected to be, in “at risk” status, within the meaning of
Section 430 of the Code or Section 303 of ERISA; (j) the receipt by the Borrower
or any of its ERISA Affiliates of a determination that a Multiemployer Plan is,
or is expected to be, in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; or (k) the receipt by the
Borrower or any of its ERISA Affiliates of a determination that a Multiemployer
Plan is, or is expected to be, insolvent.
 
“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”: the U.S. Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient, or required to be withheld or deducted from a payment to a Recipient
by or on account of any obligation of the Borrower hereunder: (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan (other than pursuant to
an assignment under Section 2.17) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.13,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to the
failure by the Lender to comply with Section 2.13(f) or 2.13(g) and (d) any U.S.
federal withholding Taxes imposed under FATCA.
 
7

--------------------------------------------------------------------------------

“Executive Order” means Executive Order No. 13224 of September 23, 2011 –
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism.
 
“EU Bail-In Legislation Schedule”: EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor Person), as in effect from time to
time.
 
“FATCA”:  (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code and (b) any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of any law or
regulation referred to in paragraph (a) above.
 
“Fee Letter”:  that certain Amended and Restated Fee Letter, dated as of May 31,
2017, between the Guarantor and the Administrative Agent.
 
“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
 
“Funding Indemnity Letter”: a Funding Indemnity Letter, substantially in the
form of Exhibit F-1.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Group Members”:  the collective reference to the Borrower, the Guarantor and
the Designated Obligors.
 
8

--------------------------------------------------------------------------------

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Guarantor”:  Bunge Limited, a company incorporated under the laws of Bermuda,
as guarantor pursuant to the Guaranty Agreement.
 
“Guaranty Agreement”:  the guaranty to be executed and delivered by the
Guarantor, substantially in the form of Exhibit A.
 
“Hedge Agreements”:  all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.
 
“Hedge Termination Amounts”:  as the context requires hereunder, all amounts (i)
due and owing by the Borrower or (ii) received by the Borrower, in each case in
connection with the termination of a Hedge Agreement entered into by the
Borrower.
 
“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (h) all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).
 
9

--------------------------------------------------------------------------------

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
 
“Insolvency Event”:  as defined in Annex X to the Pooling Agreement.
 
“Interest Payment Date”:  (a) as to any Loan having an Interest Period of three
months or less, the last day of such Interest Period, (b) as to any Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (c) as to any Loan, the date of any repayment or
prepayment made in respect thereof.
 
“Interest Period”:  as to any Loan, (a) initially, the period commencing on the
borrowing with respect to such Loan, and ending one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Request given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the immediately preceding Interest Period applicable to such Loan, and ending
one, two, three or six months thereafter, as applicable to equal the length of
the initial period; provided, that all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)          no Interest Period may extend beyond the Maturity Date;
 
(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of the principal of any Loan during an Interest Period for
such Loan.
 
“Investor Certificateholder”:  as defined in Annex X to the Pooling Agreement.
 
“Judgment Currency”: as defined in Section 2.18(b).
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.
 
10

--------------------------------------------------------------------------------

“Lenders”:  as defined in the preamble hereto.
 
“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Levels set forth below:
 

 
S&P
Moody’s
     
Level I
A- or higher
A3 or higher
Level II
BBB+
Baa1
Level III
BBB
Baa2
Level IV
BBB-
Baa3
Level V
BB+ or lower
Ba1 or lower
     

 
; provided, that if on any day the Applicable Moody’s Rating and the Applicable
S&P Rating do not coincide for any rating category and the Level differential is
(y) one level, then the higher (the highest level being Level I) of the
Applicable S&P Rating or the Applicable Moody’s Rating will be the applicable
Level; and (z) two or more Levels, the Level immediately below the higher of the
two Levels will be the applicable Level; provided further that if on any day,
(x) neither the Applicable Moody’s Rating nor the Applicable S&P Rating is
available or (y) any Default or Event of Default has occurred and is continuing,
the applicable Level shall be Level V.
 
“Levels”:  Level I, Level II, Level III, Level IV and Level V, collectively.
 
“LIBO Rate”:  with respect to any Loan denominated in Dollars for each day
during each Interest Period the rate per annum equal to the London interbank
offered rate administered by ICE Benchmark Administration Limited, or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time after consultation with the Borrower)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollars deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that to the extent a comparable or successor rate is approved
by the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice and provided that if any
such rate shall as determined above be a negative number the “LIBO Rate” shall
be deemed to be zero;  provided further, that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the rate at which the Administrative Agent
offers to place deposits in the currency of such borrowing for such Interest
Period to major banks in the London interbank market at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
 
“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
 
11

--------------------------------------------------------------------------------

“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement and the Guaranty Agreement.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Mandatory CP Wind-Down Event”: as defined in Annex X to the Pooling Agreement.
 
“Master Trust”:  the Bunge Master Trust created by the Pooling Agreement.
 
“Master Trust Approved Currency”:  Dollars, Euro, Sterling and Yen.
 
“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectability of the Purchased Loans taken as
a whole or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction Documents or
the rights or remedies of the Administrative Agent or the Lenders against the
Borrower or the Guarantor hereunder or under the other Loan Documents.
 
“Maturity Date”:  the third (3rd) anniversary of the Drawdown Date, or if such
date is not a Business Day, the immediately preceding Business Day.
 
“Monthly Settlement Statement”:  as defined in Annex X to the Pooling Agreement.
 
“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan”:  with respect to any Person, a multiemployer plan as
defined in Section 3(37) or 4001(a)(3) of ERISA to which such Person or any
ERISA Affiliate of such Person is making or accruing an obligation to make
contributions, or has within any of the preceding six plan years made or accrued
an obligation to make contributions.
 
“Multiple Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and at least one Person other than the Borrower and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
12

--------------------------------------------------------------------------------

“Obligor”:  as defined in Annex X to the Pooling Agreement.
 
“OFAC”:  as defined in the definition of “Sanctions”.
 
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.17).
 
“Pari Passu Indebtedness”:  the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the Series
2002-1 Invested Amount, refinance Indebtedness originally used for such purpose
and/or pay expenses incurred in connection with this Agreement or any such other
Indebtedness, and (ii) indebtedness incurred in connection with Hedge Agreements
entered into in connection with the Loans hereunder and any Pari Passu
Indebtedness described in clause (i) above, in each case which ranks not greater
than pari passu (in priority of payment) with the Loans.
 
“Participant”:  as defined in Section 8.6(b).
 
“Participant Register”: as defined in Section 8.6(b).
 
“Payment Period”:  a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Guarantor.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.
 
13

--------------------------------------------------------------------------------

“Performing Lender”: any Lender that is a Defaulting Lender solely as a result
of the occurrence of an event described in clause (d) of the definition of
Defaulting Lender that following such event continues to perform all of its
obligations under this Agreement and any other Loan Document, and has not been
replaced or repaid in accordance with Section 2.17(b).
 
“Permitted Indebtedness”:  (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  a Single Employer Plan or a Multiple Employer Plan.
 
“Pooling Agreement”:  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, supplemented
or otherwise modified from time to time.
 
“Potential Series 2002-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.
 
“Purchased Loans”:  as defined in Annex X to the Pooling Agreement.
 
“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 a.m., New York time,
for the purchase of (as the context shall require) any other Master Trust
Approved Currency with any other Master Trust Approved Currency on such date.
 
“Recipient”:  (a) the Administrative Agent, (b) any Lender and (c) any other
recipient of a payment under this Agreement.
 
“Refinancing Bond”:  the issuance of public debt by the Borrower, BFE or the
Guarantor for the purpose of refinancing the Borrower’s $600,000,000, 8.50%
Senior Unsecured Notes due June 15, 2019 (CUSIP: 120568AT7).
 
“Register”:  as defined in Section 8.6(d).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Required Lenders”:  at any time, the holders of more than 70% of the Aggregate
Exposure Percentage.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
14

--------------------------------------------------------------------------------

“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.
 
“Restricted Person”:  a Person that is (a) listed on, or owned 50% or more by or
controlled by a Person listed on any applicable Sanctions List; or (b) located
in, incorporated under the laws of, or owned or controlled by, or acting on
behalf of, a Person located in or organized under the laws of a country or
territory that is the target of any applicable country-wide Sanctions.  For the
purposes of this definition, “control” means the possession of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
term “controlled” has the meaning correlative thereto.
 
“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.
 
“Sale Agreement”: the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified in accordance with the terms hereof from time to time.
 
“Sanctions “:  any applicable economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union; (iv) the United
Kingdom; (v) the relevant authorities of Switzerland; or (vi) the respective
governmental institutions and agencies of any of the foregoing, including
without limitation, the Office of Foreign Assets Control of the US Department of
the Treasury (“OFAC”), the United States Department of State, and Her Majesty’s
Treasury (together, “Sanctions Authorities”).
 
“Sanctions Authorities”:  has the meaning given to it in the definition of
“Sanctions”.
 
“Sanctions List”:  the “Specially Designated Nationals and Blocked Persons” list
issued by OFAC, the Consolidated List of Financial Sanctions Targets issued by
Her Majesty’s Treasury, or any similar applicable list issued or maintained or
made public by any of the Sanctions Authorities.
 
“Series”:  as defined in Annex X to the Pooling Agreement.
 
“Series 2002-1 Accrued Interest”:  as defined in Annex X to the Pooling
Agreement.
 
15

--------------------------------------------------------------------------------

“Series 2002-1 Allocated Loan Amount”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Collection Subaccount”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Early Amortization Event”: as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Invested Amount”: as defined in Annex X to the Pooling Agreement.
 
“Series 2002-1 Supplement”: the Seventh Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of May 13, 2016, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified in accordance with the terms hereof from time to time.
 
“Series 2002-1 VFC”:  the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.
 
“Servicer”:  Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).
 
“Servicing Agreement”: the Third Amended and Restated Servicing Agreement, dated
as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank of New
York Mellon, as Trustee, as the same may be amended, supplemented or otherwise
modified in accordance with the terms thereof from time to time.
 
“Single Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and no Person other than the Borrower and its ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
of its ERISA Affiliates could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“SMBC”:   as defined in the preamble.
 
“Solvency Certificate”: a Solvency Certificate, substantially in the form of
Exhibit F-2.
 
“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
16

--------------------------------------------------------------------------------

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Target”:  an entity identified by the Borrower in writing to the Administrative
Agent.
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Commitments”:  at any time, the aggregate amount of all Lenders’
Commitments then in effect.
 
“Total Loans”:  at any time, the aggregate principal amount of the Loans of the
Lenders outstanding at such time.
 
“Transaction Documents”: the collective reference to the Pooling Agreement, the
Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale Agreement and the
Servicing Agreement.
 
“Transferee”:  any Assignee or Participant.
 
“Trustee”:  as defined in Annex X to the Pooling Agreement.
 
“U.S Borrower”: any Borrower that is a U.S. Person.
 
“U.S Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
 
“United States”:  the United States of America.
 
“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
17

--------------------------------------------------------------------------------

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
“Withholding Agent”:  any Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2          Other Definitional Provisions.  (a)    Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).
 
(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e)  Notwithstanding any other provision contained herein or in the other Loan
Documents, all terms of an accounting or financial nature used herein and in the
other Loan Documents shall be construed, and all computations of amounts and
ratios referred to herein and in the other Loan Documents shall be made, and
prepared:
 
(i)  in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in the Loan Documents (and all defined terms used in the definition of any
accounting term used in the Loan Documents) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred herein and in the other Loan Documents.  In the event of any change
after the date hereof in GAAP, and if such change would affect the computation
of any of the financial covenants set forth in any Loan Document, then the
parties hereto agree to endeavor, in good faith, to agree upon an amendment to
the applicable Loan Documents that would adjust such financial covenants in a
manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Borrower’s, the
Guarantor’s or any of their Subsidiaries’ financial statements at the time,
provided that, until so amended such financial covenants shall continue to be
computed in accordance with GAAP prior to such change therein; and
 
18

--------------------------------------------------------------------------------

(ii)  without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower, the Guarantor or any of their Subsidiaries at “fair value”, as defined
therein.
 
SECTION 2.          AMOUNT AND TERMS OF TERM LOANS
 
2.1          Commitments; Term Loans.
 
(a)  Subject to the terms and conditions hereof, each Lender severally agrees to
make a Loan to the Borrower during the Commitment Period in an aggregate Dollar
principal amount which does not exceed the amount of such Lender’s Commitment. 
The Borrower shall not request and no Lender shall be required to make any Loan
if, after making such Loan, the Total Loans would exceed the Total Commitments
then in effect.
 
(b)  Subject to the terms and conditions hereof, each Lender severally agrees to
make Loans on the Drawdown Date in a principal amount equal to such Lender’s
Commitment.
 
2.2          Procedure for Loan Borrowing.  The Borrower may borrow one time
under the Commitments during the Commitment Period on the Drawdown Date;
provided, that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 10:00
a.m., New York City time, three (3) Business Days prior to the requested
Drawdown Date) specifying (i) the amount of the Loans to be borrowed, (ii) the
requested Drawdown Date and (iii) the length of the Interest Period therefor
(such notice shall be referred to herein as the “Borrowing Request”).   Upon
receipt of any such Borrowing Request from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make its pro
rata share of the Loans requested by the Borrower available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 11:00 a.m., New York City time (the “Borrowing Time”), on the Drawdown Date,
in each case in funds immediately available in Dollars to the Administrative
Agent, and the Administrative Agent shall transfer the amounts to the Borrower
Account on or before 2:00 p.m., New York City time, on the Drawdown Date.
 
19

--------------------------------------------------------------------------------

2.3          Commitment Fees, etc.
 
(a)  The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent and for the account of the Lenders, respectively, the
fees in the amounts and on the dates previously agreed to in the Fee Letter.
 
(b)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender that is not a Performing Lender) a
commitment fee in Dollars for the period from and including the date hereof to
the earlier of (i) the Drawdown Date or (ii) the last day of the Commitment
Period, computed at a rate per annum equal to for each day during such period
the Commitment Fee Rate on such day, on the amount of the Commitment of such
Lender on such day, payable quarterly in arrears on the last day of each of
March, June, September and December and on the earlier of (i) the Drawdown Date
or (ii) the last day of the Commitment Period.
 
2.4          Termination or Reduction of Commitments.
 
(a)  The Borrower shall have the right, upon irrevocable notice delivered to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided, that no such termination or
reduction of Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the Total
Loans would exceed the Total Commitments.  Any such reduction shall be in an
amount equal to at least $1,000,000 or any larger whole multiple thereof, and
shall reduce permanently the Commitments then in effect.
 
(b)  Prior to the Drawdown Date, the Commitments of the Lenders shall be
automatically reduced in the event that the Borrower, the Guarantor or BFE
issues any public debt obligations for borrowed money (other than the
Refinancing Bond and any costs, expenses and premiums associated therewith) in
an amount equal to the lesser of (i) the aggregate net proceeds of such issuance
and (ii) $500,000,000.
 
2.5          Prepayments.  (a)   The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
10:00 a.m., New York City time, fifteen (15) Business Days prior thereto (or
five (5) Business Days in case of a prepayment on the last day of an Interest
Period); provided that any prepayment of the Loans shall be done on a pro-rata
basis with respect to the aggregate principal amounts of the Commitments in
effect on the Drawdown Date. The notice referred to in the preceding sentence
shall specify the date and amount of prepayment; provided, that if a Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section
2.14.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid.  Partial
prepayments of Loans shall be in an aggregate principal amount equal to at least
$1,000,000 or any larger whole multiple thereof.  Amounts prepaid may not be
re-borrowed.
 
20

--------------------------------------------------------------------------------

(b)  If, on any day, the sum of the aggregate outstanding principal amount of
the Loans hereunder and Pari Passu Indebtedness (after converting all such
amounts into the then Dollar Equivalent thereof) exceeds the then current Series
2002-1 Invested Amount outstanding under the Series 2002-1 VFC (after giving
effect to any increases or decreases therein on such day), the Borrower shall
prepay Loans and/or Pari Passu Indebtedness in an amount sufficient to comply
with Section 5.2(a).  Any such prepayment of Loans pursuant to this Section
2.5(b) shall be made together with accrued interest to the date of such
prepayment on the amount prepaid and the Borrower shall also pay any amounts
owing pursuant to Section 2.14.
 
(c)  If the Borrower, the Guarantor or BFE issues, offers or places any public
debt obligations for borrowed money (other than the Refinancing Bond and any
costs, expenses and premiums associated therewith) after the Drawdown Date, the
Borrower shall prepay the Loans in an amount equal to the lesser of (i) the
aggregate net cash proceeds of such issuance, offering or placement and (ii)
$500,000,000.  Any such prepayment of Loans pursuant to this Section
2.5(c) shall be made together with accrued interest to the date of such
prepayment on the amount prepaid, and the Borrower shall also pay any amounts
owing pursuant to Section 2.14.
 
2.6          Repayment.    The outstanding principal amount of each Loan shall
be repaid in full on the Maturity Date.  The Borrower may not repay and reborrow
Loans hereunder.
 
2.7          Continuation of Interest Period.  Each Loan shall be automatically
continued as such upon the expiration of the then current Interest Period with
respect thereto with a new Interest Period to be applicable to such Loan in
accordance with the defined term “Interest Period.”
 
2.8          Interest Rates and Payment Dates.  (a)   Except as provided in
Section 2.8(b), each Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the LIBO Rate
determined for such day plus (ii) the Applicable Margin.
 
(b)  During the continuance of an Event of Default all outstanding Loans
(whether or not overdue) shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%.  If all or a portion of any interest payable
on any Loan or any fee or other amount payable hereunder (other than any amount
to which the preceding sentence is applicable) shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the interest rate then
applicable to the Loans plus 2% from the date of such non‑payment until such
amount is paid in full (as well after as before judgment).
 
(c)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (b) of this Section shall
be payable from time to time on demand.
 
2.9          Computation of Interest and Fees.  (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, and fractions less than one (1) cent shall be rounded
down.  The Administrative Agent shall as soon as practicable notify the Borrower
and the relevant Lenders of each determination of a LIBO Rate.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on any Loan (or portion of a Loan) for the day on which such Loan is paid.  For
purposes of calculating accrued interest on all Loans, interest shall accrue on
the first day of each Interest Period, but not the last day of such period.
 
21

--------------------------------------------------------------------------------

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Sections 2.8(a) and (b).
 
2.10          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period for a Loan:
 
(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBO Rate for such Interest Period, or
 
(b)           the Administrative Agent shall have received notice from the
Required Lenders that the LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given, the Loans subject to such notice shall bear interest at such
rate as the Administrative Agent reasonably determines adequately reflects the
costs to the Lenders of maintaining such Loans.
 
2.11          Pro Rata Treatment and Payments.  (a)   Each Loan from the Lenders
hereunder shall be made pro rata according to the respective Commitments of the
Lenders.
 
(b)  Each payment by the Borrower on account of principal of and interest on the
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Loans then held by the Lenders.
 
(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 11:00 a.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding sentence,
interest thereon shall be payable at the then applicable rate during such
extension.
 
22

--------------------------------------------------------------------------------

(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Borrowing Time on the Drawdown Date that such Lender will
not make the amount that would constitute its share of such borrowing on such
date available to the Administrative Agent, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Drawdown Date, and the Administrative Agent may, but shall not be so
required to, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on such Drawdown Date, and if the
Administrative Agent makes such corresponding amount available to the Borrower,
then such Lender shall pay to the Administrative Agent, on demand, such amount
with interest thereon, at a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If the Administrative Agent makes such Lender’s
share of such borrowing available to the Borrower, and if such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Drawdown Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to such Loans, on demand, from the Borrower.  The
failure of any Lender to make any Loan on the Drawdown Date shall not relieve
any other Lender of its obligation hereunder to make a Loan on such Drawdown
Date pursuant to the provisions contained herein, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the Drawdown Date.
 
(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
applicable to the relevant Loans.  Nothing herein shall be deemed to limit the
rights of the Administrative Agent or any Lender against the Borrower.
 
2.12          Requirements of Law.  (a)   If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof (a “Change in Law”):
 
(i)  shall subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) with respect to this Agreement or on any
Loan made by it;
 
23

--------------------------------------------------------------------------------

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBO Rate; or
 
(iii)  shall impose on such Lender any other condition (other than Taxes);
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making or maintaining any
Loans or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
 
(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six month period shall be extended to include the period of such retroactive
effect.
 
(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
24

--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.


2.13          Taxes.  (a)   All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any Taxes; provided,
that if any Taxes are required to be deducted or withheld from any amounts
payable to the Administrative Agent or any Lender, as determined in good faith
by the applicable Withholding Agent, (x) the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and (y) if such Tax is an Indemnified Tax, then the sum
payable by the Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary so that after such deduction or withholding
has been made (including such deductions and withholdings applicable to
additional sums payable under this Section), the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b)  In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(c)  Whenever any Indemnified Taxes are payable by a Loan Party, as promptly as
possible thereafter the Loan Party shall send to the Administrative Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Loan Party
showing payment thereof, a copy of the tax return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(d)  The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) days after demand therefor, for any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the amount of,
calculation of and circumstances giving rise to such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
25

--------------------------------------------------------------------------------

(e)  Each Lender shall indemnify the Administrative Agent, within ten (10) days
after demand therefor, for the full amount of (i) any Indemnified Taxes or Other
Taxes that are attributable to such Lender and that are payable or paid by the
Administrative Agent (but only to the extent that Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrower to do so), and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 8.6(b) relating to the maintenance of a Participant Register, together
with all reasonable costs and expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
 
(f)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(f)(ii)(A), 2.13(f)(ii)(B) and 2.13(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower, (A) any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
26

--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit E-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or (4) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner; (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
 
(g)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Notwithstanding any other provision of this Section, a
Lender shall not be required to deliver any form pursuant to this Section that
such Lender is not legally able to deliver.
 
27

--------------------------------------------------------------------------------

(h)  Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.13 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(i)  If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.13, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.13 with respect to Indemnified Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower agrees to pay, upon the request of the Administrative Agent or such
Lender, the amount paid over to the Borrower pursuant to this paragraph (i)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
that the Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (i), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (i) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This Section 2.13(i) shall not
be construed to require the Administrative Agent or a Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower.
 
(j)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.14          Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of Loans on the Drawdown Date, (b) default by the Borrower in making
any prepayment of Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Loans on a day that is not the last day of an Interest Period with respect
thereto, or (d) the assignment of any Loan other than on the last day of an
Interest Period with respect thereto, as the result of a request by the Borrower
pursuant to Section 2.17(a); provided, however, that the Borrower shall not be
obligated to indemnify a Defaulting Lender that is not a Performing Lender for
any such loss or expense (incurred while such Lender was a Defaulting  Lender)
related to the prepayment or assignment of any Loan owed to such Defaulting
Lender.  Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, for the period from the date of such prepayment or of such
failure to borrow to the last day of such Interest Period (or, in the case of a
failure to borrow the Interest Period that would have commenced on the date of
such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
28

--------------------------------------------------------------------------------

2.15          Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12 or 2.13(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.12 or 2.13(a).
 
2.16          Illegality.  If, after the date of this Agreement, the
introduction of, or any change in, any applicable law, rule or regulation or in
the interpretation or administration thereof by any Governmental Authority
shall, in the reasonable opinion of counsel to any Lender, make it unlawful for
such Lender to make or maintain any Loan, then such Lender may, by notice to the
Borrower (with notice to the Administrative Agent), immediately declare that
such Loan shall be due and payable.  The Borrower shall repay any such Loan
declared so due and payable in full on the last day of the Interest Period
applicable thereto or earlier if required by law, together with accrued interest
thereon.  Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which such Lender has knowledge which would entitle it to
repayment pursuant to this Section 2.16 and will use its reasonable efforts to
mitigate the effect of any event if, in the sole and absolute opinion of such
Lender, such efforts will avoid the need for such prepayment and will not be
otherwise disadvantageous to such Lender.
 
2.17          Replacement of Lenders.  (a) The Borrower shall be permitted to
replace any Lender that requests reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a) with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.15 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.12 or 2.13(a), (iv) the replacement
financial institution shall purchase, at par, in immediately available funds,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.14 if any Loan owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (vi) the
replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
8.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (viii) the Borrower shall remain liable
to such replaced Lender for all additional amounts (if any) required pursuant to
Section 2.12 or 2.13(a), as the case may be.
 
29

--------------------------------------------------------------------------------

(b) The Borrower shall be permitted to replace any Defaulting Lender with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender. To the extent the Borrower is unable to replace any
Defaulting Lender with a replacement financial institution, the Borrower may
remove such Defaulting Lender by repaying such Defaulting Lender’s outstanding
Loans and reducing the aggregate Commitments by an amount equal to such
Defaulting Lender’s Commitment.


2.18          Judgment Currency
 
(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
 
(b)  The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.
 
30

--------------------------------------------------------------------------------

SECTION 3.          REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
3.1          No Change.  Since December 31, 2016, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
3.2          Existence; Compliance with Law.  The Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership or operation of
property or the conduct of its business requires such qualification except where
the failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.3          Power; Authorization; Enforceable Obligations.  The Borrower has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and to obtain Loans hereunder.  The
Borrower has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and to authorize the Loans on the terms and conditions of this Agreement.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Loans hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents to which the Borrower is a party, except consents, authorizations,
filings and notices described in Schedule 3.3, which consents, authorizations,
filings and notices have been obtained or made and are in full force and
effect.  Each Loan Document to which the Borrower is a party has been duly
executed and delivered on behalf of the Borrower.  This Agreement constitutes,
and each other Loan Document to which the Borrower is a party, upon execution
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
3.4          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower and will not
result in, or require, the creation or imposition of any Lien (other than any
Borrower Permitted Lien) on any of the Borrower’s properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation.  No
Requirement of Law or Contractual Obligation applicable to the Borrower could
reasonably be expected to have a Material Adverse Effect.
 
31

--------------------------------------------------------------------------------

3.5          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or against any of its
properties or revenues (a) with respect to any of the Loan Documents to which
the Borrower is a party or any of the transactions contemplated hereby or
thereby, or (b) that could reasonably be expected to have a Material Adverse
Effect.
 
3.6          No Default.  The Borrower is not in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.
 
3.7          Ownership of Property; Liens.  The Borrower has good title to all
its property, and none of such property is subject to any Lien other than
Borrower Permitted Liens.
 
3.8          Taxes.  The Borrower has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower).  No tax Lien (other than any Borrower Permitted Lien) has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.
 
3.9          Federal Regulations.  No part of the proceeds of any Loans will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1, as applicable, referred to in Regulation U.
 
3.10          Investment Company Act; Other Regulations.  The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
3.11          No Subsidiaries.  The Borrower has no direct or indirect
Subsidiaries.
 
3.12          Use of Proceeds.  The proceeds of the Loans shall be used solely
to (i) make advances to the Guarantor or any of its Subsidiaries (indirectly by
making advances under the Series 2002-1 VFC) to finance the Acquisition and (ii)
pay expenses incurred in connection with this Agreement and the Acquisition.
 
32

--------------------------------------------------------------------------------

3.13          Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
 
3.14          Limited Purpose.  The Borrower is a single purpose entity that was
formed for the sole purpose of (i) holding the Series 2002-1 VFC, (ii) borrowing
under the Commitments hereunder, (iii) incurring Pari Passu Indebtedness and
(iv) entering into Hedge Agreements in connection with the Commitments hereunder
and such Pari Passu Indebtedness.  Other than cash derived from Hedge Agreements
and distributions of Series 2002-1 Accrued Interest and Series 2002-1 Invested
Amount to the Borrower under the Series 2002-1 VFC, which cash shall be used by
the Borrower solely to make interest, principal and premium (if any) payments
under this Agreement and under any Pari Passu Indebtedness and to pay for its
reasonable operating expenses (and, in the case of cash derived from Hedge
Agreements, to make advances under the Series 2002-1 VFC), the Series 2002-1 VFC
is the sole asset of the Borrower.
 
3.15          Financial Condition.  The balance sheet of the Borrower as at
December 31, 2016 and the related statements of income for the fiscal year ended
on such date, reported on by the Borrower’s independent public accountants,
copies of which have heretofore been furnished to the Administrative Agent, are
complete and correct, in all material respects, and present fairly the financial
condition of the Borrower as at such date, and the results of operations for the
fiscal year then ended.  Such financial statements, including any related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the external
auditors and as disclosed therein, if any).
 
3.16          Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to SMBC in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith by the management of the Borrower on the basis of assumptions
believed by such management to be reasonable as of the time made.
 
3.17          Pari Passu.  All of the Borrower’s Obligations under the Loan
Documents rank pari passu with the claims of all its other unsecured and
unsubordinated creditors (other than any such claims that are preferred by
mandatory provisions of law).
 
3.18          Sanctions.
 
(a)  The Borrower is, to the extent applicable, in compliance with Sanctions.
 
(b)  The Borrower is not, and no director or senior officer of the Borrower is,
any of the following:
 
(i)  a Restricted Person;
 
33

--------------------------------------------------------------------------------

(ii)  a Person owned 50% or more or controlled by, or acting on behalf of, any
Restricted Person; or
 
(iii)  a Person that commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order.
 
SECTION 4.          CONDITIONS PRECEDENT
 
4.1          Conditions to Effectiveness.  This Agreement shall become effective
on the Closing Date.  The obligation for the Lenders to fund the Loans are
subject to satisfaction of the following conditions on the Drawdown Date:
 
(a)          Term Loan Agreement; Guaranty Agreement; Funding Indemnity Letter
Agreement; Solvency Certificate.  The Administrative Agent shall have received
(i) this Agreement executed and delivered by the Administrative Agent, the
Borrower and each Person listed on Schedule 1.1, (ii) the Guaranty Agreement,
executed and delivered by the Guarantor, (iii) the Funding Indemnity Letter
Agreement, executed and delivered by the Borrower and the Guarantor, and (iv)
the Solvency Certificate, executed and delivered by the President or Treasurer
of the Borrower and agreed to and acknowledged by the Administrative Agent.
 
(b)          Fees.  The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Drawdown Date.
 
(c)          Closing Certificates; Good Standing Certificates.  The
Administrative Agent shall have received (i) a Responsible Officer’s certificate
of the Borrower, substantially in the form of Exhibit B-1 and a secretary’s
certificate of the Borrower, substantially in the form of Exhibit B-2, with
appropriate insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation of the
Borrower, certified by the relevant authority of the jurisdiction of
organization of the Borrower, and the bylaws of the Borrower, (B) Board of
Directors resolutions in respect of the Loan Documents to which the Borrower is
a party, and (C) incumbency certificates with respect to the Borrower, (ii) a
Responsible Officer’s certificate of the Guarantor, substantially in the form of
Exhibit B-3 and a certificate of the secretary or assistant secretary of the
Guarantor, substantially in the form of Exhibit B-4, with appropriate insertions
and attachments satisfactory in form and substance to the Administrative Agent,
including (A) the certificate of incorporation and memorandum of association of
the Guarantor and the bye-laws of the Guarantor, (B) Board of Directors
resolutions in respect of the Loan Documents to which the Guarantor is a party,
and (C) incumbency certificates with respect to the Guarantor, and (iii) a good
standing certificate (or similar certificate) for each of the Borrower and the
Guarantor from their respective jurisdictions of organization.
 
34

--------------------------------------------------------------------------------

(d)          Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)          the legal opinion of Reed Smith LLP, New York counsel to the
Borrower and New York counsel to the Guarantor, substantially in the form of
Exhibit D-1; and
 
(ii)          the legal opinion of Conyers Dill & Pearman Limited, Bermuda
special legal counsel to the Guarantor, substantially in the form of Exhibit
D-2.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(e)          Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date; provided that,
the representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 3.9, 3.13, 3.14, 3.15, 3.16, 3.17 and 3.18 shall be true and correct in all
respects as of such date.
 
(f)          Compliance with Laws.  The Administrative Agent shall have received
evidence reasonably satisfactory to it that the business conducted and proposed
to be conducted by the Borrower and the Guarantor is in compliance with all
Requirements of Law and regulations and that all registrations, filings and
licenses and/or consents required to be obtained by the Borrower or the
Guarantor, as the case may be, in connection therewith have been made or
obtained and are in full force and effect.
 
(g)          No Series 2002-1 Early Amortization Event or Potential Series
2002-1 Early Amortization Event.  No Series 2002-1 Early Amortization Event or
Potential Series 2002-1 Early Amortization Event shall have occurred and be
continuing.
 
(h)          Guarantor Financials.  The Administrative Agent shall have received
(i) audited consolidated financial statements of the Guarantor for its three
most recent fiscal years ended at least ninety (90) days prior to the Drawdown
Date and (ii) unaudited consolidated financial statements for each of its fiscal
quarters ended after the date of its most recent audited consolidated financial
statements and at least forty-five (45) days before the Drawdown Date.
 
(i)          Pro Forma Financials.  The Administrative Agent shall have received
a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Guarantor as of and for the 12-month period ending on
the last day of the most recently completed four-fiscal quarter period for which
financial statements were delivered under Section 4.1(h)(i) above in each case,
prepared after giving effect to the Loans as if they had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statements), which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).
 
35

--------------------------------------------------------------------------------

(j)          Guarantor, Master Trust and Borrower Rating.  The Administrative
Agent shall have received evidence reasonably satisfactory to it that the
Guarantor’s long-term unsecured debt rating or senior implied rating, as
applicable, is at least “BBB-” by S&P and either the Master Trust’s or the
Borrower’s long-term unsecured debt rating is at least “Baa3” by Moody’s.
 
(k)          No Default.  No Default or Event of Default shall have occurred and
be continuing.
 
(l)          Acquisition.  The Acquisition shall have been consummated prior to,
or substantially concurrently with, the Drawdown Date.
 
(m)           Know Your Customer and Anti-Money Laundering.  The Administrative
Agent shall have received, at least three (3) Business Days prior to the
Drawdown Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Act, in each case
requested in writing by the Administrative Agent at least ten (10) Business Days
prior to the Drawdown Date.
 
On the Drawdown Date, the Borrower shall be deemed to have made a representation
that the conditions specified in subsections (g) and (k) above have been
satisfied as of the Drawdown Date.
 
SECTION 5.          COVENANTS
 
While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by the Borrower hereunder have been paid in full and the Lenders
no longer have any Commitments hereunder), the Borrower agrees that:
 
5.1          Affirmative Covenants.  The Borrower shall:
 
(a)  Provide the Administrative Agent all information that the Administrative
Agent may reasonably request in writing concerning the business of the Borrower
within a reasonable period of time considering the nature of the request;
provided that with respect to any information relating to an annual audited
report, the same may be delivered within one hundred and twenty (120) calendar
days after the end of the Borrower’s fiscal year.
 
(b)  Furnish or cause to be furnished to the Administrative Agent prompt written
notice of the filing or commencement of any litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority against or
affecting the Borrower that could reasonably be expected to result in a Material
Adverse Effect.
 
(c)  Furnish or cause to be furnished to the Administrative Agent in sufficient
number for each Lender, copies of all (i) Daily Reports prepared by the Servicer
pursuant to Section 5.1(o), (ii) notices of Series 2002-1 Early Amortization
Events and (iii) Monthly Settlement Statements; provided that the documents set
forth in clauses (i) and (iii) above shall be provided only upon the request of
the Administrative Agent or the Required Lenders.
 
36

--------------------------------------------------------------------------------

(d)  Take all actions necessary to ensure that all taxes and other governmental
claims in respect of the Borrower’s operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.
 
(e)  Comply with all Requirements of Law (other than as relating to Sanctions,
in which case Sections 5.1(o) and 5.2(p) apply) except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Loan Documents.
 
(f)  Advise the Administrative Agent of the occurrence of each Default or Event
of Default as promptly as practicable after the Borrower becomes aware of any
such Default or Event of Default, along with full details of any steps it has
taken or intends to take to remedy or mitigate the effect of such Default or
Event of Default.
 
(g)  Furnish to the Administrative Agent in sufficient number for each Lender as
soon as available, but in any event within one hundred and twenty (120) days
after the end of each fiscal year of the Borrower, audited financial statements
consisting of the balance sheet of the Borrower as of the end of such year and
the related statements of income and retained earnings and statements of cash
flow for such year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, certified by independent
certified public accountants satisfactory to the Administrative Agent to the
effect that such financial statements fairly present in all material respects
the financial condition and results of operations of the Borrower in accordance
with GAAP consistently applied.
 
(h)  Furnish to the Administrative Agent as soon as available but in any event
within sixty (60) days after the end of each of the first three quarters for
each fiscal year of the Borrower, unaudited financial statements consisting of a
balance sheet of the Borrower as at the end of such quarter and a statement of
income and retained earnings and of cash flow for such quarter, setting forth
(in the case of financial statements furnished for calendar quarters subsequent
to the first full calendar year of the Borrower) in comparative form the
corresponding figures for the corresponding quarter of the preceding fiscal
year.
 
(i)  Furnish, or cause to be furnished, to the Administrative Agent together
with the financial statements required pursuant to clause (f) and clause (g) a
certificate of a Responsible Officer of the Borrower stating (i) that the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Borrower, (ii) that the
Borrower is in compliance with Section 5.1(k) and (iii) all information and
calculations necessary for determining compliance by the Borrower with Section
5.2(a) as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be.
 
(j)  (i) Except as otherwise permitted by the Loan Documents, preserve, renew
and keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business.
 
37

--------------------------------------------------------------------------------

(k)  Use the proceeds from the Loans hereunder to (i) make advances to the
Guarantor or any of its Subsidiaries (indirectly by making advances under the
Series 2002-1 VFC) to finance the Acquisition and (ii) pay expenses incurred in
connection with this Agreement and the Acquisition.
 
(l)  Provide to the Administrative Agent the following notices and documents
(provided that, solely with respect to clauses (i), (ii) and (iii) below, the
Borrower shall only be obligated to provide such notices and documents to the
extent that any of the events or occurrences described in such clauses is
reasonably expected to result in a material liability):
 
(i) promptly and in any event within ten (10) days after the Borrower or any of
its ERISA Affiliates knows or has reason to know that any ERISA Event has
occurred, a statement of the President or Treasurer of the Borrower or such
ERISA Affiliate describing such ERISA Event and the action, if any, that the
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto;
 
(ii) promptly and in any event within two (2) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan;
 
(iii) promptly and in any event within five (5) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the termination, within
the meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the
amount of liability incurred, or that may be incurred, by the Borrower or any
ERISA Affiliate in connection with any event described in clause (A) or (B)
above; and
 
(iv)  promptly upon request, copies of (A) any documents described in Section
101(k) of ERISA that the Borrower or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan, and (B) any notices described in Section
101(l) of ERISA that the Borrower or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan; provided, that if the Borrower or the
applicable ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon the request
of the Administrative Agent, which request shall not be more frequent than once
during any twelve (12) month period, the Borrower or applicable ERISA Affiliate
shall promptly make a request for such documents or notices and shall provide
copies of such documents and notices promptly and in any event within five (5)
Business Days after receipt thereof.
 
38

--------------------------------------------------------------------------------

(m)  On each day after the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents have become due
and payable (whether at the stated maturity, by acceleration, or otherwise),
give the notice contemplated by Section 2.06 of the Series 2002-1 Supplement,
such notice to specify an amount equal to the lesser of (i) the funds on deposit
in the Series 2002-1 Collection Subaccount on such day and (ii) the outstanding
principal amount of the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents.
 
(n)  At the direction of the Administrative Agent or the Required Lenders,
exercise its right under Section 8.14 of the Pooling Agreement to direct the
Trustee under the Master Trust when the Lenders are affected by the conduct of
any proceeding or the exercise of any right conferred on the Trustee under the
Master Trust.
 
(o)  On each Business Day on which a Loan is made, cause the Servicer to submit
a Daily Report to the Borrower and to the Trustee under the Master Trust no
later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.
 
(p)  Promptly upon a Responsible Officer of the Borrower becoming aware that the
Borrower has received formal notice that it has become subject to any action or
investigation under any Sanctions, the Borrower shall, to the extent permitted
by law, supply to the Administrative Agent details of any such action or
investigation.
 
5.2          Negative Covenants.  The Borrower will not:
 
(a)  Permit the Series 2002-1 Allocated Loan Amount to be less than the
arithmetic product of:
 
(i)  adding (A) the aggregate principal amount of and accrued interest on the
Total Loans outstanding hereunder and (B) all other Pari Passu Indebtedness
outstanding (including any net payment obligations of the Borrower related to
Hedge Agreements, but excluding all Hedge Termination Amounts due and owing by
the Borrower);
 
(ii)  and deducting therefrom the aggregate Dollar Equivalent amount of any
Master Trust Approved Currencies (including any net receipts from Hedge
Agreements, but excluding any Hedge Termination Amounts received by the
Borrower) on deposit in any Borrower Account or the Series 2002‑1 Collection
Subaccount (or any sub‑subaccount thereof), that are unconditionally available
to repay the aggregate amount of the Indebtedness and interest accrued thereon
described in the foregoing clauses (i)(A) and (B) of this Section 5.2(a) (or
with respect to the Series 2002-1 Collection Subaccount (or any sub‑subaccount
thereof), unconditionally available to repay the principal and accrued interest
on the Series 2002‑1 VFC Certificate which Master Trust Approved Currency
amounts are in turn unconditionally available to make such payments on the
principal of and accrued interest on the Total Loans and other Pari Passu
Indebtedness described in the foregoing clauses (i)(A) and (B) of this Section
5.2(a)).
 
39

--------------------------------------------------------------------------------

(b)  Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, including without limitation the Series 2002-1 VFC, whether now owned or
hereafter acquired, other than Borrower Permitted Liens.
 
(c)  Create, incur, assume or suffer to exist any Indebtedness, whether current
or funded, or any other liability except Permitted Indebtedness.
 
(d)  Except as contemplated by the Loan Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another’s payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so) any assets, stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any other Person.
 
(e)  Enter into any merger, consolidation, joint venture, syndicate or other
form of combination with any Person, or sell, lease or transfer or otherwise
dispose of any of its assets or receivables or purchase any asset, or engage in
any transaction which would result in the Borrower ceasing to be, directly or
indirectly, a wholly-owned Subsidiary of Guarantor.
 
(f)  Enter into or be a party to any agreement or instrument other than the Loan
Documents, the Transaction Documents to which it is a party, and any agreement
or instrument related to the incurrence of Pari Passu Indebtedness.
 
(g)  Enter into or be a party to any agreement or instrument related to the
incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Section 8.16.
 
(h)  Except as permitted by any Transaction Document, make any expenditure (by
long‑term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Administrative Agent.
 
(i)  Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Loan Documents and the Transaction Documents.
 
(j)  Amend its certificate of incorporation or bylaws without the prior written
consent of the Administrative Agent.
 
40

--------------------------------------------------------------------------------

(k)  Amend, supplement, waive or modify, or consent to any amendment,
supplement, waiver or modification of, any Transaction Document except in
accordance with the provisions of this Section 5.2(k).  Any provision of any
Transaction Document may be amended, waived, supplemented, restated, discharged
or terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Lenders; provided such amendment, waiver, supplement or restatement does not (A)
render the Series 2002-1 VFC subordinate in payment to any other Series under
the Master Trust or otherwise adversely discriminate against the Series 2002-1
VFC relative to any other Series under the Master Trust, (B) reduce in any
manner the amount of, or delay the timing of, distributions which are required
to be made on or in respect of the Series 2002-1 VFC, (C) change the definition
of, the manner of calculating, or in any way the amount of, the interest of the
Borrower in the assets of the Master Trust, (D) change the definitions of
“Eligible Loans”, “Eligible Obligor”, “Series 2002-1 Allocated Loan Amount”,
“Series 2002-1 Invested Amount” or “Series 2002-1 Target Loan Amount” in Annex X
or, to the extent used in such definitions, other defined terms used in such
definitions, (E) result in an Event of Default, (F) change the ability of the
Trustee to declare the Purchased Loans to be immediately due and payable or the
ability of the Administrative Agent or the Required Lenders to directly or
indirectly require the Trustee to do so, (G) following the occurrence and during
the continuation of a Mandatory CP Wind-Down Event, increase the Series 2002-1
Maximum Invested Amount, or (H) effect any amendment that would cause or permit
the Series 2002-1 Target Loan Amount to exceed the Series 2002-1 Allocated Loan
Amount; and provided, further, that the Administrative Agent shall have received
prior notice thereof together with copies of any documentation related thereto. 
Any amendment, waiver, supplement or restatement of a provision of a Transaction
Document (including any exhibit thereto) of the type described in clauses (A),
(B), (C), (D), (E), (F), (G) or (H) above shall require the written consent of
the Administrative Agent acting at the direction of the Required Lenders.
 
(l)  Grant any powers of attorney to any Person for any purposes except where
permitted by the Loan Documents.
 
(m)  Increase the Series 2002-1 Invested Amount during any Payment Period.
 
(n)  Take any action which would permit the Servicer to have the right to refuse
to perform any of its respective obligations under the Servicing Agreement.
 
(o)  Enter into any Hedge Agreement other than Hedge Agreements entered into in
the ordinary course of business to hedge or mitigate risks directly arising from
its borrowings under this Agreement or other Pari Passu Indebtedness.
 
41

--------------------------------------------------------------------------------

(p)  Knowingly permit or authorize any other Person to, directly or indirectly,
use, lend, make payments of, contribute or otherwise make available, all or any
part of the proceeds of the Loans or other transactions contemplated by this
Agreement to fund any trade, business or other activities: (i) involving or for
the benefit of any Restricted Person except as otherwise permitted or authorized
by Sanctions or Sanctions Authorities, including, without limitation, as
authorized by OFAC general or specific license or (ii) in any other manner that
would result in any of the Borrower, the Guarantor, the Administrative Agent or
any Lender being in breach of any Sanctions or becoming a Restricted Person.
 
5.3          Use of Websites.
 
(a)  The Borrower may satisfy its obligation to deliver any public information
to the Lenders by posting this information onto an electronic website designated
by the Borrower and the Administrative Agent (the “Designated Website”) by
notifying the Administrative Agent (i) of the address of the website together
with any relevant password specifications and (ii) that such information has
been posted on the website; provided, that in any event the Borrower shall
supply the Administrative Agent with one copy in paper form of any information
which is posted onto the website.
 
(b)  The Administrative Agent shall supply each Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Administrative Agent.
 
(c)  The Borrower shall promptly upon becoming aware of its occurrence notify
the Administrative Agent if:
 
(i)  the Designated Website cannot be accessed due to technical failure;
 
(ii)  the password specifications for the Designated Website change;
 
(iii)  any new information which is required to be provided under this Agreement
is posted onto the Designated Website;
 
(iv)  any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or
 
(v)  the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.
 
42

--------------------------------------------------------------------------------

If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.


SECTION 6.          EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)          the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, fees or any other amount payable hereunder or under any
other Loan Document, within three (3) days after any such interest, fees or
other amount becomes due in accordance with the terms hereof; or
 
(b)          any representation or warranty made or deemed made by the Borrower
or the Guarantor herein or in any other Loan Document or that is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)          the Borrower shall default in the observance or performance of any
agreement contained in Section 5.1(f), Section 5.1(j)(i) or Section 5.2 of this
Agreement or the Guarantor shall default in the observance or performance of any
agreement contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the
Guaranty Agreement; or
 
(d)          the Borrower or the Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after the earlier of (i) the date on which a Responsible Officer of the Borrower
or the Guarantor has knowledge of such default and (ii) the Borrower or the
Guarantor receives written notice thereof from the Administrative Agent or the
Required Lenders; or
 
(e)          the Borrower, BAFC, BFE or any other Investor Certificateholder
that is an Affiliate of the Guarantor shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000;
provided, further, that the immediately preceding proviso shall be deemed
inapplicable at any time that any Purchased Loan shall constitute a Defaulted
Loan or shall have constituted a Delinquent Loan for a period of more than three
(3) successive Business Days; or
 
43

--------------------------------------------------------------------------------

(f)          any Group Member (other than the Borrower) shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000; or
 
(g)          (i) any Group Member or Bunge Funding shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member or Bunge Funding shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member or
Bunge Funding any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Group Member or Bunge Funding any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member or Bunge Funding shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above; or (v) any
Group Member or Bunge Funding shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
 
(h)          one or more judgments or decrees shall be entered against any Group
Member (other than the Borrower) involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or
 
(i)          one or more judgments or decrees shall be entered against the
Borrower involving in the Dollar Equivalent aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or
 
44

--------------------------------------------------------------------------------

(j)          any of the Loan Documents or the Transaction Documents shall cease,
for any reason, to be in full force and effect or the Borrower or the Guarantor
shall so assert in writing; or
 
(k)          a Change in Control of the Guarantor shall have occurred; or
 
(l)          the Borrower shall become an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, and shall not be
exempt from compliance under such Act;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (iii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, instruct the Borrower to,
and in such event the Borrower shall, instruct the Trustee of the Master Trust
to declare the principal and accrued interest in respect of the Purchased Loans
to be due and payable (provided that, for the avoidance of doubt, the Borrower
acknowledges and agrees that if it fails to give such instructions, the
Administrative Agent may do so on its behalf).  Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
 
SECTION 7.          THE ADMINISTRATIVE AGENT
 
7.1          Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
45

--------------------------------------------------------------------------------

7.2          Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys‑in‑fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in‑fact selected by it with reasonable care.
 
7.3          Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys‑in‑fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
7.4          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Guarantor or the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
7.5          Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, the Guarantor
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
46

--------------------------------------------------------------------------------

7.6          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys‑in‑fact or Affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
Affiliates.
 
7.7          Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Guarantor or
the Borrower and without limiting the obligation of the Guarantor or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
 
47

--------------------------------------------------------------------------------

7.8          Agent in Its Individual Capacity.  The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent.  With respect to its Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
7.9          Successor Administrative Agent.  The Administrative Agent may
resign, or shall resign upon the request of the Required Lenders in the event
the Administrative Agent becomes a Defaulting Lender and is not a Performing
Lender, as Administrative Agent upon ten (10) days’ notice to the Lenders and
the Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Sections 6(a), 6(e) or
6(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 7 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
7.10          Mandated Lead Arranger and Bookrunner.  Neither the Mandated Lead
Arranger nor the Bookrunner shall have any duties or responsibilities hereunder
in its capacity as such.
 
7.11          Agent Communications.  The Administrative Agent shall provide to
each Lender a copy of each material report, certificate, statement or other
communication required to be delivered to it under the Loan Documents and which
has not been delivered to the Lenders; provided, that posting by the
Administrative Agent to Intralinks or to a similar electronic distribution
location shall satisfy the requirements of this Section.  Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  The Lenders are not partners or co ventures, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.
 
48

--------------------------------------------------------------------------------

SECTION 8.          MISCELLANEOUS
 
8.1          Amendments and Waivers.  (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 8.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party to the relevant Loan Document may, from time to time, (i)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or the other Loan Documents or changing in any manner the rights of the Lenders
or of the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (w) reduce (by way of forgiveness or otherwise)
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the amount or stated rate of any interest or fee payable hereunder
(except (1) in connection with the waiver of applicability of any post-default
increase in interest rates and (2) that any amendment or modification of defined
terms used in the financial covenants in this Agreement or the other Loan
Documents shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (w)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, or increase any Lender’s Aggregate Exposure Percentage, in each case
without the written consent of each Lender directly affected thereby; (x)
eliminate or reduce the voting rights of any Lender, or otherwise amend any
provisions, under this Section 8.1 without the written consent of such Lender;
(y) waive any of the conditions set forth in Section 4.1, reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, amend or waive Section 5.1(k), or
release the Guarantor from its obligations under the Guaranty Agreement, or
assign any obligations under the Guaranty Agreement, effect any action pursuant
to Section 17 of the Guaranty Agreement, or change any provision hereof
requiring ratable funding or ratable sharing of payments or setoffs or otherwise
related to the pro rata treatment of Lenders, in each case without the written
consent of all Lenders; or (z) amend, modify or waive any provision of Section 7
without the written consent of the Administrative Agent.  Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
49

--------------------------------------------------------------------------------

(b)          Notwithstanding Section 8.1(a), the Commitments and Aggregate
Exposure of any Defaulting Lender that is not a Performing Lender shall be
disregarded for all purposes of any determination of whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 8.1(a)), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender shall require the consent of such Defaulting Lender.


8.2          Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or five (5) Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Borrower:
11720 Borman Drive
St. Louis, Missouri 63146
Attention: Treasurer
Tel. No: (314) 292-2908
Telecopy: (314) 292-4908
     
with a copy to:

Bunge Limited
50 Main Street
White Plains, New York  10606
Attention:  Treasurer
Tel. No.: (914) 684-3365
Telecopy:   (914) 684-3283
   
Administrative Agent:
Sumitomo Mitsui Banking Corporation
Agency Services
277 Park Avenue
New York, New York 10172
Attention:  Priscilla Mark
Tel. No: 212-224-4265
Telecopy: 212-918-1633
 
with a copy to:
 
Sumitomo Mitsui Banking Corporation
US Corporate Banking
277 Park Avenue
New York, NY 10172
Attention: Patrick McGoldrick
Tel. No.: 212-224-4228
   

 
50

--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
8.3          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
8.4          Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
8.5          Payment of Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out‑of‑pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Drawdown Date (in the case of amounts to be paid on the Drawdown Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees that may be payable or determined to
be payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, Affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties,
51

--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the properties owned by such Group Members and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final, non appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. 
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. For the
avoidance of doubt, no Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent that any such damages are determined in a final and non-appealable
judgment of a court of competent jurisdiction, to result from the willful
misconduct or gross negligence of such Indemnitee.  All amounts due under this
Section 8.5 shall be payable not later than ten (10) days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section 8.5 shall
be submitted to Rajat Gupta (Telephone No. (914) 684-3442; Telecopy No. (914)
684-3283), at the address of Bunge Limited set forth in Section 8.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this Section 8.5
shall survive repayment of the Loans and all other amounts payable hereunder. 
Notwithstanding the foregoing, and for the avoidance of doubt, this Section 8.5
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from a non-Tax claim.
 
8.6          Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that (i) the Borrower may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of each Lender and (ii) any attempted assignment or
transfer by the Borrower without such consent shall be null and void.
 
(b)  Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, the Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents.  In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except any amendment, waiver or consent described in clause (i)
of the proviso to Section 8.1 that affects such Participant, in each case to the
extent subject to such participation.  The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 8.7 as fully as if it were a
Lender hereunder. 
52

--------------------------------------------------------------------------------

The Borrower also agrees that each Participant shall be entitled to the benefits
of Sections 2.12, 2.13 and 2.14 (and subject to the limitations thereof) with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if it was a Lender; provided that, in the case of Section 2.13,
such Participant shall have complied with the requirements of Section 2.13
(including the requirements under Sections 2.13(f) and 2.13(g) (it being
understood that the documentation required under Sections 2.13(f) and 2.13(g)
shall be delivered to the participating Lender) as if it was a Lender that had
acquired its interest by assignment, and provided, further, that no Participant
shall be entitled to receive any greater amount pursuant to Sections 2.12, 2.13
or 2.14 (as the case may be) than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation shall, on behalf of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments or Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
or Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, in the absence of manifest error, and such Lender, each
Loan Party and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.
 
(c)  Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to any Person (other than the Borrower or any
of its Affiliates) (an “Assignee”) all or any part of its rights and obligations
under this Agreement and the other Loan Documents pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that (i) the consent of the Borrower and the Administrative Agent (which, in
each case, shall not be unreasonably withheld or delayed, and the Borrower shall
be deemed to have consented to any such assignment unless it objects thereto by
written notice to the Lender and Administrative Agent within ten (10) Business
Days after having received notice thereof) shall be required in the case of any
assignment to a Person that is not a Lender or a Lender Affiliate (except that
the consent of the Borrower shall not be required for any assignment that occurs
when either a Default or an Event of Default shall have occurred and be
continuing) and (ii) unless otherwise agreed by the Borrower and the
Administrative Agent, no such assignment to an Assignee (other than any Lender
or any Lender Affiliate) shall be in an aggregate principal amount of less than
$5,000,000, in each case except in the case of an assignment of all of a
Lender’s interests under this Agreement.  For purposes of the proviso contained
in the preceding sentence, the amount described therein shall be aggregated in
respect of each Lender and its Lender Affiliates, if any.  Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with a Commitment and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto).
 
53

--------------------------------------------------------------------------------

(d)  The Administrative Agent, acting as a non-fiduciary agent of the Borrower
solely for tax purposes, shall maintain at its address referred to in Section
8.2 a copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and the principal amount (and stated interest) of the Loans
owing to, each Lender from time to time, which Register shall be made available
to the Borrower and any Lender upon reasonable request.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, each other Loan Party, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of the
Loans and any notes evidencing the Loans recorded therein for all purposes of
this Agreement.  Any assignment of any Loan, whether or not evidenced by a note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each note shall expressly so provide).  Any assignment or
transfer of all or part of a Loan evidenced by a note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance, and thereupon one or more new notes shall be issued to the
designated Assignee.
 
(e)  Upon its receipt of an Assignment and Acceptance executed by an Assignor,
an Assignee and any other Person whose consent is required by Section 8.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (such fee not to be payable by the Borrower, except for
an assignment pursuant to Section 2.17), the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register on the effective date determined pursuant
thereto.
 
(f)   For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 8.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank or any other central bank in accordance with applicable
law.
 
(g)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue notes to any Lender requiring notes to facilitate transactions
of the type described in paragraph (f) above.
 
54

--------------------------------------------------------------------------------



8.7          Adjustments; Set‑off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders on a non pro rata basis, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
Section 6(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Guarantor or the
Borrower, any such notice being expressly waived by the Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Guarantor or the Borrower, as the case may be.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
8.8          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or portable document format shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
55

--------------------------------------------------------------------------------

8.9          Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.10          Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Guarantor, the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
8.11          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.12          Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non‑exclusive general jurisdiction of the courts of the State of
New York sitting in New York county, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
 
(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
 
(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
56

--------------------------------------------------------------------------------

8.13          Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
8.14          Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants, auditors and other
professional advisors or those of any of its Affiliates (the “Permitted
Parties”), (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued or any insurer, insurance broker or direct or
indirect provider of credit protection with respect to such Lender or Permitted
Parties, (i) to any credit insurance provider relating to the Borrower and its
obligations, (j) to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement, (k) to the CUSIP Service Bureau or any
similar organization, (l) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (m) with the prior written consent
of the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments;
provided, that the Administrative Agent and the Lenders shall have obtained such
service providers’ written agreement to maintain the confidentiality of all
non-public information relating to this Agreement and the other Loan Documents.
 
57

--------------------------------------------------------------------------------

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
8.15          WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
8.16          No Bankruptcy Petition Against the Borrower; Liability of the
Borrower.
 
(a)  Each of the Administrative Agent and the Lenders hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all Loans and other amounts payable hereunder and all Pari Passu
Indebtedness, it will not institute against, or join with or assist any other
Person in instituting against, the Borrower, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable insolvency laws.  This Section 8.16 shall survive the termination
of this Agreement.
 
(b)  Notwithstanding any other provision hereof or of any other Loan Documents,
the sole remedy of the Administrative Agent, any Lender or any other Person
against the Borrower in respect of any obligation, covenant, representation,
warranty or agreement of the Borrower under or related to this Agreement or any
other Loan Document shall be against the assets of the Borrower.  Neither the
Administrative Agent, nor any Lender nor any other Person shall have any claim
against the Borrower to the extent that such assets are insufficient to meet
such obligations, covenant, representation, warranty or agreement (the
difference being referred to herein as a “shortfall”) and all claims in respect
of the shortfall shall be extinguished; provided, however, that the provisions
of this Section 8.16 apply solely to the obligations of the Borrower and shall
not extinguish such shortfall or otherwise restrict such Person’s rights or
remedies against the Guarantor for purposes of the obligations of the Guarantor
to any Person under the Guaranty Agreement.
 
8.17          Conversion of Currencies into Dollars.  Unless the context
otherwise requires, any calculation of an amount or percentage that is required
to be made by the Borrower or the Administrative Agent under the Loan Documents
shall be made by first converting any amounts denominated in Master Trust
Approved Currencies other than Dollars into Dollars at the Rate of Exchange.
 
58

--------------------------------------------------------------------------------

8.18          U.S.A. Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
 
8.19          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.    Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)  the effects of any Bail-in Action on any such liability, including, if
applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 


 [Signature pages follow.]
 
 
 
 
 
 
59

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.
 
 
 
BUNGE LIMITED FINANCE CORP.,
as Borrower
 
 
 
 
 
 
 
 
 
 
By:
              /s/
Rajat Gupta
 
 
Printed Name:
Rajat Gupta
 
 
Title:
President
 
         

 
 
 
 
 

 
[Signature Page to Term Loan Agreement]


--------------------------------------------------------------------------------

 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent, Mandated Lead Arranger, Bookrunner and a Lender
 
 
 
 
 
 
 
 
 
 
By:
              /s/
James D. Weinstein
 
 
Printed Name:
James D. Weinstein
 
 
Title:
Managing Director
 
         

 
 
 
 
 
 
 

 
[Signature page to Term Loan Agreement]


--------------------------------------------------------------------------------

SCHEDULE 1.1


COMMITMENTS


Lender
Commitment
Sumitomo Mitsui Banking Corporation
$900,000,000
TOTAL
$900,000,000
   







 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

SCHEDULE 3.3


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES




None.





 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------